Citation Nr: 1103770	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 8, 2006, for the 
grant of service connection for lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1966.

This matter is on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

As a procedural matter, the Board notes that the Veteran 
submitted VA treatment records since the case was certified for 
appeal.  This evidence was received after the last RO review and 
did not include a waiver.  

The Board has, accordingly, reviewed the additional evidence.  
However, this evidence was previously acquired by the RO and has 
already been considered.
Accordingly, the Board concludes that there is no prejudice in 
proceeding with consideration of this case without affording the 
RO an opportunity to review the evidence in question.  


FINDING OF FACT

The date of the first formal claim for entitlement to service 
connection for lymphocytic leukemia was June 8, 2006.  The 
evidence from one year prior to this date does not indicate the 
intent to file a claim and does not constitute an informal claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 8, 2006, for the 
grant of service connection for lymphocytic leukemia have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 
2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
effective date of the grant of service connection.  Courts have 
held that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, as well as private treatment records.  
Moreover, VA has obtained medical examinations in relation to 
this claim.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Entitlement to an Earlier Effective Date for the Grant of
Service Connection for Lymphocytic Leukemia

The evidence of record indicates that the Veteran served from 
October 1964 to August 1966, which included service in the 
Republic of Vietnam.  He was diagnosed with lymphocytic leukemia 
in approximately 2006 and filed a claim shortly thereafter for 
entitlement to service connection for this disorder.  In an 
October 2006 rating decision, the RO granted service connection 
with an effective date of June 8, 2006, the date the Veteran 
submitted his claim to the RO.  

The Veteran has disagreed with this decision, arguing that he is 
entitled to an effective date prior to June 8, 2006, as evidence 
reflects this disorder may have existed as early as May 2005.  
However, as outlined below, VA did not receive the Veteran's 
claim of entitlement to service connection until June 8, 2006.  
As such, entitlement to an earlier effective date is not 
warranted.

In general, the effective date for the grant of service 
connection based upon an original claim is either the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

For effective date purposes, a claim is a formal, or informal, 
written communication identifying and requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris, may be 
considered an informal claim.

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year after the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); 
Norris v. West, 12 Vet. App. 413, 421 (1999).

However, the regulations set forth in 38 C.F.R. § 3.400 are 
subject to some exceptions that are potentially applicable to 
this case.  First, if compensation is awarded pursuant to a 
liberalizing law, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the effective date of the act or administrative issue.  Moreover, 
if a claim is reviewed, upon the Veteran's request, more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for only a period of one year 
prior to the date of receipt of the request for review.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 
9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997). 

Next, a second exception to the regulations regarding effective 
dates for disability compensation involves those Veterans who 
qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. 
United States Veterans Administration, 712 F. Supp. 1404 (N.D. 
Cal., May 2, 1989).  Under that regulation, a Nehmer class member 
is a Veteran who served in the Republic of Vietnam, and who has a 
"covered herbicide disease" such as diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, or soft-tissue 
sarcoma  See 38 C.F.R. § 3.816(b) (2010).  

As an initial matter, it is clear that the second exception is 
inapplicable in this case.  Although the Veteran is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1), 
lymphocytic leukemia is not one of the "covered herbicide 
diseases" within the meaning of 38 C.F.R. § 3.816(b)(2).  
Moreover, when lymphocytic leukemia was added as a disease that 
is presumptively related to Agent Orange exposure, the commentary 
associated with this amendment noted that Nehmer does "not apply 
to benefits based on a disease for which the Secretary of 
Veterans Affairs establishes a presumption of service connection 
after September 30, 2002."  68 Fed. Reg. 59540 (October 16, 
2003).  Thus, the Veteran is not eligible for an earlier 
effective date under 38 C.F.R. § 3.816(c)(1).  

Next, the Board must consider entitlement to an effective date in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  First, as was 
noted above, the Veteran submitted a claim for entitlement to 
service connection for lymphocytic leukemia that was received by 
the RO on June 8, 2006.  This also served as the effective date 
for the grant of service connection, according to the RO's 
October 2006 decision.  Therefore, for effective date purposes, 
the Board determines that the date of the Veteran's claim is June 
8, 2006.

The date of the claim having been established, the Board will 
review the evidence submitted by the Veteran in the year 
preceding June 8, 2006, in order to consider whether there was an 
intent to file a claim for benefits.  In this regard, although 
the Veteran's VA treatment records indicate that his leukemia was 
diagnosed in May 2006, a VA medical report from that time 
indicated that it may have had its earliest manifestations in May 
2005.  However, this evidence does not indicate intent to file a 
new claim to any of his treating physicians, nor is there 
evidence of intent to file a claim with any other party.  
Therefore, there was no intent to file a claim within one year of 
the date of the formal claim.  Accordingly, an effective date 
earlier than June 8, 2006, is not warranted on this basis. 

Finally, the Board has considered the impact of 38 C.F.R. § 3.114 
on the effective date of the claim.  As was noted in the RO's 
October 2006 decision, lymphocytic leukemia was added to the list 
of diseases that may be presumed to be connected to exposure to 
Agent Orange, effective October 16, 2003.  See 38 C.F.R. 
§ 3.309(e); 68 Fed. Reg. 59540 (October 16, 2003).  Additionally, 
given that this amendment allowed the granting of service 
connection on a presumptive basis to Veterans who were previously 
ineligible for benefits, the amendment is clearly a liberalizing 
law.  

However, the Board concludes that 38 C.F.R. § 3.114 is 
inapplicable in this case.  Rather, 38 C.F.R. § 3.114 applies 
when a benefit is granted "pursuant to a liberalizing law."  
The Court of Appeals for the Veterans Claims has held that the 
plain language of the statute and implementing regulation § 
3.114(a)(3) "contemplate a cause-and-effect relationship between 
the passage or promulgation of a liberalizing law, and a 
subsequent review of a prior final decision on a claim for 
benefits."  Brown v. Nicholson, 21 Vet. App. 290, 296 (2007) 
(emphasis added).

In this case, the Veteran's claim for benefits in June 2006 was 
the first time a claim was filed for this disorder.  As such, he 
has never been previously denied benefits for a disorder that he 
would now be entitled to after the regulation was amended.  
Moreover, attempting to apply 38 C.F.R. § 3.114 to a claim that 
was first submitted almost three years after the regulation was 
amended implies "that there is an indefinite duration for the 
applicability of section 5110(g) and § 3.114(a) is contrary to 
this Court's precedent."  Id. at 295.  

Therefore, the Board concludes that the effective date the 
Veteran's service-connected lymphocytic leukemia is June 8, 2006, 
and his claim for an earlier effective date is denied.  


ORDER

An effective date prior to June 8, 2006, for the grant of service 
connection for lymphocytic leukemia is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


